DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin E. Urcia (Reg. No. 33,805) on December 30, 2021.

The application has been amended as follows: 

IN PAGE 7, LINES 21-27:
8.          U.S. patent application No. 11/255,981	

	Oct. 24, 2005.






IN PAGE 8, LINES 15-17:
The current invention is child parent case of
1.	U.S. Patent application Ser. No. 10/954,189 filed on 10-1-2004, now abandoned, and CIP of

IN PAGE 19, LINES 12-19:
From FIG. 1, show the drawings of U.S. Patent Appl. Ser. No. 11/498,874, filed 8-4-2006. The LED night light consists front housing (7) and back housing (1) with opening (15) (15') to install prong (2') (2). The two isolating-unit(s) (3') (3) may optionally add top of the prong to prevent any electric shortage under unexpected condition. It also appreciated the prongs can be directly soldered on the PCB (4) which has AC-to-DC circuit within. The LED related circuit (not shown) and control  system (not shown) and one of preferred DIP LED(s) (8) are arranged on the printing circuit board (hereafter as PCB) (4) which between the front housing (7) and back housing (1).

IN PAGE 28, LINES 11-12:
The Fig. 15 shows the parent filed case U.S. Patent Appl. Ser. No. 11/255,981, filed 10-24-2005, and its child filed case U.S. Patent Appl. Ser. No. 12/546,012, filed 8-24-2009, which show the LED night light has at least 2 group of LED. 


Allowable Subject Matter
Claims 1, 3-17, 22 and 24 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should 

 

/Ismael Negron/
Primary Examiner
AU 2875